EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Rejoinder
Claims 5-6 and 11-18 are rejoined.
Claims 1 and 2 are allowable. The restriction requirement between species A1 and B1 and between species A2 and B2, as set forth in the Office action mailed on 5/1/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/1/2020 is withdrawn.  Claim 5-6 and 11-18, directed to either species B1 or B2, are no longer withdrawn from consideration because these claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, the Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
U.S. Patent Application Publication No. 2010/0283973 (Derr)(previously cited) teaches a method of improving Visually Evoked Potential (VEP) waveforms, comprising: (a) acquiring VEP waveforms from sensors attached to a subject (paragraphs 0013, 0035, 0042-0043, and 
Derr teaches that a predetermined number of successful events need to be recorded (paragraphs 0033, 0041, 0045, and 0056 of Derr).  Derr further teaches that the N75-P100-N135 complex will need to be located (paragraphs 0056-0071 of Derr).  Such identification of the N75-P100-N135 complex necessarily includes the examination of the peaks and valleys at the waveform to ensure that the N75-P100-N135 complex is even present so that a successful event can be recorded.  If no peaks or valleys indicating the N75-P100-N135 complex are present, it cannot be said that a successful event has taken place (see identification of peaks and valleys in paragraphs 0058-0066 of U.S. Patent Application Publication No. 2006/0084879 (Nazarian) (previously cited), paragraph 0171 of U.S. Patent Application Publication No. 2005/0251056 (Gribkov) (previously cited); col. 4, lines 15-30 of U.S. Patent No. 4,896,677 (Kaneko) (previously cited); col. 3, lines 1-40 of U.S. Patent No. 4,387,723 (Atlee) (previously cited)).  It would have been obvious to one of ordinary skill in the art at the time of invention to (d) analyze each of a plurality of stored digitized signals to detect signal peaks and troughs; and (e) for each of the plurality of stored digitized signals in which signal peaks and troughs were detected, determine whether or not one of the detected signal peaks occurred during a predetermined time frame, or whether or not one of the detected signal troughs occurred during a predetermined time frame since Derr teaches that the N75-P100-N135 complex will need to be located and such identification of the N75-P100-N135 complex necessarily includes the examination of the peaks and valleys at the waveform to ensure that the N75-P100-N135 complex is even present so that a successful event can be recorded.

Further, it is known to use the latency relationship rather than time when evaluating the presence/absence of peaks (col. 3, lines 1-25 and col. 8, lines 1-30 of U.S. Patent No. 5,003,986 (Finitzo)(previously cited); col. 1, line 55 to col. 2, line 55 of U.S. Patent No. 6,466,817 (Kaula) (previously cited); paragraph 0038 of U.S. Patent Application Publication No. 2003/0144601 (Prichep)(previously cited)).
However, even if these references were combined, the prior art does not teach or suggest “(g) generate a plurality of signal averaged waveforms, each signal-averaged waveform being the average of at least two digitized signals; (h) analyze each signal-averaged waveform to detect a single peak and a signal trough in the signal-averaged waveform; (i) generate a histogram by binning each signal-averaged waveform based upon a latency of the detected signal peak or detected signal trough thereof; (j) from the histogram, select bins within a pre-determined range of a pre-selected expected signal latency; (k) select the signal-averaged waveforms from the bins 
Further, even if these references were combined, the prior art does not teach or suggest “(g) generate a plurality of signal averaged waveforms, each signal-averaged waveform being the average of at least two digitized signals; (h) analyze each signal-averaged waveform to detect a signal peak and a signal trough in the signal-averaged waveform; (i) generate a histogram by binning the signal-averaged waveforms based upon a latency of the detected signal peak or detected signal trough thereof; (j) from the histogram, select bins within a pre-determined range of a pre-selected expected signal latency; (k) select the signal-averaged waveforms from the bins selected in step (j); (l) calculate a percentage of the signal-averaged waveforms generated at step (g) which were selected at step (k); and (m) if the percentage calculated at step (l) is above a pre-determined value, generate a second digitized signal-averaged waveform from the signal-averaged waveforms selected in step (k)” along with the other features of claim 2.
Claims 3, 5, 7, 9, 11, 13, 15, and 17 are allowable by virtue of their dependence from claim 1.
Claims 4, 6, 8, 10, 12, 14, 16, and 18 are allowable by virtue of their dependence from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791